UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 2-17039 NATIONAL WESTERN LIFE INSURANCE COMPANY (Exact name of Registrant as specified in its charter) COLORADO 84-0467208 (State of Incorporation) (I.R.S. Employer Identification Number) 850 EAST ANDERSON LANE AUSTIN, TEXAS 78752-1602 (512) 836-1010 (Address of Principal Executive Offices) (Telephone Number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated file" in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerþNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNoþ As of May 7, 2009, the number of shares of Registrant's common stock outstanding was:Class A – 3,425,966 and Class B - 200,000. TABLE OF CONTENTS Page Part I.Financial Information: 3 Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets March 31, 2009 (Unaudited) and December 31, 2008 3 Condensed Consolidated Statements of Earnings For the Three Months Ended March 31, 2009 and 2008 (Unaudited) 5 Condensed Consolidated Statements of Comprehensive Income For the Three Months Ended March 31, 2009 and 2008 (Unaudited) 6 Condensed Consolidated Statements of Stockholders' Equity For the Three Months Ended March 31, 2009 and 2008 (Unaudited) 7 Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2009 and 2008 (Unaudited) 8 Notes to Condensed Consolidated Financial Statements (Unaudited) 10 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3.Quantitative and Qualitative Disclosures About Market Risk 59 Item 4.Controls and Procedures 59 Part II.Other Information: 60 Item 1.Legal Proceedings 60 Item 1A.Risk Factors 60 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 60 Item 6.Exhibits 60 Signatures 61 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) March 31, December 31, ASSETS 2009 2008 Investments: Securities held to maturity, at amortized cost (fair value: $3,860,173 and $3,727,353) $ 3,920,491 3,831,417 Securities available for sale, at fair value (cost: $1,899,594 and $1,904,053) 1,762,988 1,745,266 Mortgage loans, net of allowance for possible losses ($4,593 and $4,587) 91,430 90,733 Policy loans 77,299 79,277 Derivatives, index options 9,116 11,920 Other long-term investments 13,648 14,168 Total Investments 5,874,972 5,772,781 Cash and short-term investments 28,089 67,796 Deferred policy acquisition costs 696,564 701,984 Deferred sales inducements 124,579 120,955 Accrued investment income 66,572 64,872 Federal income tax receivable - 1,820 Other assets 62,208 56,272 $ 6,852,984 6,786,480 See accompanying notes to condensed consolidated financial statements. 3 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) March 31, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY 2009 2008 LIABILITIES: Future policy benefits: Traditional life and annuity contracts $ 137,362 137,530 Universal life and annuity contracts 5,470,463 5,424,968 Other policyholder liabilities 134,679 131,963 Federal income tax liability: Current 3,462 - Deferred 33,988 26,506 Other liabilities 61,068 79,300 Total liabilities 5,841,022 5,800,267 COMMITMENTS AND CONTINGENCIES (Note 9) STOCKHOLDERS’ EQUITY: Common stock: Class A - $1 par value; 7,500,000 shares authorized; 3,425,966 and 3,425,454 issued and outstanding in 2009 and 2008 3,426 3,426 Class B - $1 par value; 200,000 shares authorized, issued, and outstanding in 2009 and 2008 200 200 Additional paid-in capital 36,680 36,680 Accumulated other comprehensive loss (54,637 ) (65,358 ) Retained earnings 1,026,293 1,011,265 Total stockholders’ equity 1,011,962 986,213 $ 6,852,984 6,786,480 Note:The condensed consolidated balance sheet at December 31, 2008, has been derived from the audited consolidated financial statements as of that date. See accompanying notes to condensed consolidated financial statements. 4 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS For the Three Months Ended March 31, 2009 and 2008 (Unaudited) (In thousands, except per share amounts) 2009 2008 Premiums and other revenue: Life and annuity premiums $ 4,131 3,894 Universal life and annuity contract revenues 38,571 32,218 Net investment income 70,606 59,430 Other income 3,594 3,139 Realized losses on investments (5,345 ) (44 ) Total premiums and other revenue 111,557 98,637 Benefits and expenses: Life and other policy benefits 13,028 10,455 Amortization of deferred policy acquisition costs 27,948 26,249 Universal life and annuity contract interest 35,266 26,617 Other operating expenses 12,713 13,430 Total benefits and expenses 88,955 76,751 Earnings before Federal income taxes 22,602 21,886 Provision for Federal income taxes: Current 5,864 3,890 Deferred 1,710 3,550 Total Federal income taxes 7,574 7,440 Net earnings $ 15,028 14,446 Basic Earnings Per Share: Class A $ 4.26 4.10 Class B $ 2.13 2.05 Diluted Earnings Per Share: Class A $ 4.26 4.07 Class B $ 2.13 2.05 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Three Months Ended March 31, 2009 and 2008 (Unaudited) (In thousands) 2009 2008 Net earnings $ 15,028 14,446 Other comprehensive income, net of effects of deferred costs and taxes: Unrealized gains on securities: Net unrealized holding gains arising during period 7,645 408 Reclassification adjustment for net losses (gains) included in net earnings 2,701 (36 ) Amortization of net unrealized losses (gains) related to transferred securities (32 ) 16 Net unrealized gains on securities 10,314 388 Foreign currency translation adjustments (5 ) (181 ) Benefit plans: Amortization of net prior service cost and net gain 412 309 Other comprehensive gain 10,721 516 Comprehensive income $ 25,749 14,962 See accompanying notes to condensed consolidated financial statements. 6 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY For the Three Months Ended March 31, 2009 and 2008 (Unaudited) (In thousands) 2009 2008 Common stock: Balance at beginning of year $ 3,626 3,622 Shares exercised under stock option plan - 3 Balance at end of period 3,626 3,625 Additional paid-in capital: Balance at beginning of year 36,680 36,236 Shares exercised under the stock option plan - 327 Balance at end of period 36,680 36,563 Accumulated other comprehensive (loss): Unrealized (losses) gains on securities: Balance at beginning of year (53,770 ) 1,184 Change in unrealized gains during period 10,314 388 Balance at end of period (43,456 ) 1,572 Foreign currency translation adjustments: Balance at beginning of year 2,966 3,078 Change in translation adjustments during period (5 ) (181 ) Balance at end of period 2,961 2,897 Benefit plan liability adjustment: Balance at beginning of year (14,554 ) (11,327 ) Amortization of net prior service cost and net gain 412 309 Balance at end of period (14,142 ) (11,018 ) Accumulated other comprehensive loss at end of period (54,637 ) (6,549 ) Retained earnings: Balance at beginning of year 1,011,265 978,892 Net earnings 15,028 14,446 Balance at end of period 1,026,293 993,338 Total stockholders' equity $ 1,011,962 1,026,977 See accompanying notes to condensed consolidated financial statements. 7 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2009 and 2008 (Unaudited) (In thousands) 2009 2008 Cash flows from operating activities: Net earnings $ 15,028 14,446 Adjustments to reconcile net earnings to net cash from operating activities: Universal life and annuity contract interest 40,230 26,617 Surrender charges and other policy revenues (15,598 ) (9,568 ) Realized losses on investments 5,345 44 Accrual and amortization of investment income (1,427 ) (1,300 ) Depreciation and amortization (2,062 ) 272 Decrease in value of derivatives 1,365 20,480 Increase in deferred policy acquisition and sales inducement costs (4,516 ) (1,535 ) Decrease (increase) in accrued investment income (1,700 ) 812 Increase in other assets (6,930 ) (2,773 ) Increase (decrease) in liabilities for future policy benefits (170 ) 52 Increase in other policyholder liabilities 2,715 10,285 Increase in Federal income tax liability 7,211 8,100 (Decrease) increase in other liabilities 589 (814 ) Other 29 1,810 Net cash provided by operating activities 40,109 66,928 Cash flows from investing activities: Proceeds from sales of: Securities available for sale 11,595 124 Other investments 1,820 197 Proceeds from maturities and redemptions of: Securities held to maturity 310,381 248,009 Securities available for sale 38,830 78,696 Derivatives 11,605 8,964 Purchases of: Securities held to maturity (416,297 ) (234,856 ) Securities available for sale (49,420 ) (67,636 ) Other investments (10,120 ) (11,810 ) Principal payments on mortgage loans 1,493 1,308 Cost of mortgage loans acquired (2,513 ) (777 ) Decrease (increase) in policy loans 1,978 (1,546 ) Other - (1,893 ) Net cash provided by (used in) investing activities (100,648 ) 18,780 (Continued on next page) 8 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS, CONTINUED For the Three Months Ended March 31, 2009 and 2008 (Unaudited) (In thousands) 2009 2008 Cash flows from financing activities: Deposits to account balances for universal life and annuity contracts $ 166,815 115,410 Return of account balances on universal life and annuity contracts (145,978 ) (152,553 ) Issuance of common stock under stock option plan - 330 Net cash provided by (used in) financing activities 20,837 (36,813 ) Effect of foreign exchange (5 ) (104 ) Net increase (decrease) in cash and short-term investments (39,707 ) 48,791 Cash and short-term investments at beginning of period 67,796 45,206 Cash and short-term investments at end of period $ 28,089 93,997 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ 10 10 Income taxes 582 - Noncash operating activities: Deferral of sales inducements 4,965 1,678 See accompanying notes to condensed consolidated financial statements. 9 Table of Contents NATIONALWESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (1)CONSOLIDATION AND BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles ("GAAP") for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for annual financial statements.In the opinion of management, the accompanying condensed consolidated financial statements contain all adjustments necessary to present fairly the financial position of National Western Life Insurance Company and its subsidiaries (“Company”) as of March 31, 2009, and the results of its operations and its cash flows for the three months ended March 31, 2009 and 2008.The results of operations for the three months ended March 31, 2009 and 2008 are not necessarily indicative of the results to be expected for the full year.For further information, refer to the consolidated financial statements and notes included in the Company's Annual Report on Form 10-K for the year ended December 31, 2008 accessible free of charge through the Company's internet site at www.nationalwesternlife.com or the Securities and Exchange Commission internet site at www.sec.gov. The accompanying condensed consolidated financial statements include the accounts of National Western Life Insurance Company and its wholly-owned subsidiaries: The Westcap Corporation, NWL Investments, Inc., NWL Services, Inc., NWL Financial, Inc., and Regent Care San Marcos Holdings, LLC.All significant intercorporate transactions and accounts have been eliminated in consolidation. The preparation of financial statements in accordance with U.S. generally accepted accounting principles ("GAAP") requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities, and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. Significant estimates in the accompanying condensed consolidated financial statements include (1) liabilities for future policy benefits, (2) valuation of derivative instruments, (3) recoverability and amortization of deferred policy acquisition costs, (4) valuation allowances for deferred tax assets, (5) other-than-temporary impairment losses on debt securities, and (6) valuation allowances for mortgage loans and real estate. Certain amounts in the prior year condensed consolidated financial statements have been reclassified to conform to the current year presentation. (2)NEW ACCOUNTING PRONOUNCEMENTS In September 2006, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No.157, Fair Value Measurements. This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and requires additional disclosures about fair value measurements. The Company adopted this guidance effective January1, 2008 and the adoption did not have an impact on the Company’s consolidated financial statements.See related disclosures in Note 10 to Consolidated Financial Statements. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities.This Statement permits entities to choose upon adoption or at specified election dates, to measure at fair value many financial instruments and certain other items at fair value.The Company adopted SFAS 159 effective January 1, 2008, with no impact to the Company’s consolidated financial statements as no eligible financial assets or liabilities were elected to be measured at fair value upon initial adoption.Management will continue to evaluate eligible financial assets and liabilities on their election dates, and will disclose any future elections in accordance with provisions outlined in the Statement. In December 2007, the FASB issued SFAS No.160, Noncontrolling Interests in Consolidated Financial Statements. SFAS160 establishes accounting and reporting standards for entities that have equity investments that are not attributable directly to the parent, called noncontrolling interests or minority interests. Specifically, SFAS160states where and how to report noncontrolling interests in the consolidated statements of financial position and operations, how to account for changes in noncontrolling interests and provides disclosure requirements.The provisions of SFAS 160 were effective beginning January 1, 2009. The adoption of SFAS 160 did not have a material impact on the Company’s consolidated financial condition and results of operations. Continued on Next Page 10 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) In December 2007, the FASB issued SFAS No.141(R), Business Combinations.SFAS141(R) establishes how an entity accounts for the identifiable assets acquired, liabilities assumed, and any noncontrolling interests acquired, how to account for goodwill acquired and determines what disclosures are required as part of a business combination.
